Name: Commission Regulation (EEC) No 616/86 of 28 February 1986 on the application of import levies on pigmeat products from Portugal and amending Regulation (EEC) No 190/86
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 3 . 86 Official Journal of the European Communities No L 58/45 COMMISSION REGULATION (EEC) No 616/86 of 28 February 1986 on the application of import levies on pigmeat products from Portugal and amending Regulation (EEC) No 190/86 tuted at 31 December 1985 and enlarged to include Spain, shall apply to imports from Portugal of products subject to a transition by stages the arrangements that it applied to Portugal before accession ; Whereas , given the level of prices obtaining at the pres ­ ent time in Portugal , calculation of the levy applicable to imports from Portugal in accordance with Article 9(1 ) (a) and (b) of Regulation (EEC) No 2759/75 results in a minimal figure ; whereas , therefore , applica ­ tion of the import levy on pigmeat products from Por ­ tugal should be suspended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organ ­ ization of the market in pigmeat ('), as last amended by Regulation (EEC) No 3768/ 85 (2), and in particular Articles 8 and 12 ( 1 ) thereof, Whereas the levies on the products specified in Article 1 ( 1 ) of Regulation (EEC) No 2759/75 must be fixed in advance for each quarter in accordance with the meth ­ ods of calculation laid down in Council Regulation (EEC) No 2132/85 of 29 July 1985 fixing the sluice ­ gate prices and levies for pigmeat (3 ); whereas at 1 Feb ­ ruary 1986 levies for pigmeat were last fixed by Com ­ mission Regulation ( EEC) No 190/ 86 of 28 January 1986 (4); Whereas Portugal is applying a transition by stages for pigmeat products ; whereas in the first stage the market in pigmeat in Portugal is subject to national arrange ­ ments ; whereas , therefore, by derogation from Article 394 of the Act of Accession , the application in Portugal of the Community rules on market organizations for products subject to a transition by stages , is postponed until the end of the first stage ; Whereas Article 272 of the Act of Accession provides that , during the first stage , the Community as consti HAS ADOPTED THIS REGULATION : Article 1 Article 1 of Regulation (EEC) No 190/86 is hereby amended to include the following paragraph : ' 3 . For imports from Portugal of products speci ­ fied in paragraph 1 and in free circulation in that Member State, application of the levies specified in the Annex shall be suspended .' Article 2 This Regulation shall enter into force on 1 March 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 February 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L282 , 1 . 11 . 1975 , p. 1 . 0 OJ No L 362 , 31 . 12 . 1985 , p. 8 . 0 OJ No L 198 , 30 . 7 . 1985 , p. 54 . ( 4 ) OJ No L 23,30 . 1 . 1986, p. 16 .